                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK



 RAQUEL BRODY, individually and on behalf
 of all others similarly situated,                   Case No. ____________
 Plaintiff,
                         v.
                                                     JURY TRIAL DEMANDED
 BERKSHIRE HATHAWAY, INC. and
 GOVERNMENT EMPLOYEES INSURANCE
 COMPANY,

 Defendants.



                                CLASS ACTION COMPLAINT

        Plaintiff Raquel Brody (hereinafter, “Plaintiff”), individually and on behalf of all other

persons similarly situated (the “Class” or “Class members”), by her undersigned attorneys, brings

this Class Action Complaint against Berkshire Hathaway, Inc. (“Berkshire”) and Government

Employees Insurance Company (“GEICO”) (collectively “Defendants”), and alleges the following

based upon personal knowledge as to herself and her own actions, and, as to all other matters,

allege, upon information and belief and investigation of her counsel.

                                  NATURE OF THE ACTION

        1.     This class action arises out of the recent security breach of GEICO former and

present customer’s driver’s license numbers (“Data Breach”) at GEICO, one of the largest auto

insurer in the United States. Due to Defendants’ failure to safeguard confidential information,

thousands of GEICO former and current customers have had their confidential information stolen.

        2.     As a result of the Data Breach, Plaintiff and Class Members suffered ascertainable

losses in the form of loss of the value of their private and confidential information, out-of-pocket

                                                 1
expenses and the value of their time reasonably incurred to remedy or mitigate the effects of the

attack.

          3.   In addition, Plaintiff’s, and Class Members’ sensitive personal information—which

was entrusted to GEICO—was compromised and unlawfully accessed due to the Ransomware

Attack.

          4.   The Personally Identifiable Information (“PII”) includes driver’s license numbers.

As a result of this Data Breach, false unemployment claims have been filed in the name of Plaintiff

and Class Members.

          5.   On April 9, 2021 GEICO announced that between January 21, 2021 and March 1,

2021, hackers obtained unauthorized access to customers’ driver’s license numbers through

GEICO’s online sales system on their website and believe that this information could be used to

fraudulently apply for unemployment benefits in the former and current customers’ name.

          6.   Plaintiff brings this class action lawsuit on behalf of those similarly situated to

address Defendants’ inadequate safeguarding of Class Members’ PII that it collected and

maintained, and for failing to provide timely and adequate notice to Plaintiff and Class Members

that their information had been subject to the unauthorized access and precisely what specific type

of information was accessed.

          7.   Defendants maintained the PII in a reckless manner.

          8.   Upon information and belief, the potential for improper disclosure of Plaintiff’s and

Class Members’ PII was a known risk to Defendants, and thus Defendants were on notice that

failing to take steps necessary to secure the PII from those risks left that property in a dangerous

condition.

          9.   In addition, Defendants and its employees failed to properly monitor the computer



                                                 2
network and systems that housed the PII. Had Defendants properly monitored its property, it

would have discovered the Data Breach sooner.

          10.   Even though the threat of a data breach had been a well-known risk to Defendants,

especially due to the valuable and sensitive nature of the data Defendants collect, store and

maintain, Defendants failed to take reasonable steps to adequately protect the PII of its former and

current customers.

          11.   The Data Breach was a direct result of Defendants’ failure to implement adequate

and reasonable cyber-security procedures and protocols necessary to protect PII.

          12.   As a result of Defendants’ failure to take reasonable steps to adequately protect the

ultra-sensitive PII of current and former Geico customers, Plaintiff’s and Class members’ PII is

now in the hands of cyber-thieves whose motive and purpose was to illegally utilize that PII for

profit.

          13.   The highly confidential PII that was compromised in the Data Breach is considered

a valuable treasure trove that can be sold on the Dark Web and/or used to commit identity theft or

other fraud for the foreseeable future.

          14.   Armed with the private information accessed in the Data Breach, data thieves can

commit a variety of crimes including, e.g., filing for unemployment benefits and other

governmental benefits, or aggregating it with other information to open new financial accounts in

Class Members’ names, take out loans in Class Members’ names, file fraudulent tax returns using

Class Members’ information, obtain driver’s licenses in Class Members’ names but with another

person’s photograph, and give false information to police during an arrest.

          15.   As a result of the Data Breach, Plaintiff and Class Members have been exposed to

a heightened and imminent risk of fraud and identity theft. Plaintiff and Class Members must now



                                                  3
and in the future closely monitor their financial accounts to guard against identity theft.

        16.     Plaintiff and Class Members may also incur out of pocket costs for, e.g., purchasing

credit monitoring services, credit freezes, credit reports, or other protective measures to deter and

detect identity theft.

        17.     Defendants’ failure to implement and follow proper security procedures has

resulted in ongoing harm to Plaintiff and Class Members who will continue to experience a lack

of data security for the indefinite future and remain at serious risk of identity theft and fraud that

would result in significant monetary loss.

        18.     Plaintiff seeks to remedy these harms on behalf of herself and all similarly situated

individuals whose PII was accessed during the Data Breach.

        19.     Plaintiff seeks to recover damages and other relief resulting from the Data Breach,

including but not limited to, compensatory damages, reimbursement of out-of-pocket costs that

Plaintiff and others similarly situated will be forced to bear, and declaratory judgment and

injunctive relief, such as improvements to Defendants’ data security system, future annual audits,

and adequate credit monitoring services funded by Defendants; to mitigate future harms that are

certain to occur in light of the scope of this breach.

        20.     Accordingly, Plaintiff brings this action against Defendants seeking redress for its

unlawful conduct asserting claims for violation of the negligence and negligence per se, an

intrusion upon seclusion, breach of an express and implied contract, breach of fiduciary duty, a

breach of New York Business Law § 349.

                                              PARTIES
    A. Plaintiff Raquel Brody

        21.     Plaintiff Raquel Brody is a citizen and resident of the State of New York.

        22.     Plaintiff Brody is a former customer of GEICO but has not been a customer of

                                                   4
GEICO since 2017. Plaintiff Brody was notified by Defendants, via a Letter of Notice dated April

9. 2021, a copy of which is attached hereto as Exhibit A, that her PII, her driver’s license number,

was accessed without authorization and that as a result, the breached information might be used

by thieves to apply for unemployment benefits. In fact, in the case of Plaintiff, this was not a mere

theoretical scenario and in fact, as predicted, an attempt to illegally apply for unemployment

benefits in Plaintiff’s name following the Data Breach, was made. Plaintiff received a letter from

the New York State Department of Labor stating that the Automated Clearing House network had

rejected the direct deposit of her Unemployment Insurance benefit payments and would release

her benefit payments to her debit card account instead. Plaintiff Brody had not applied for

unemployment benefits.

   B. Defendants

        23.    Defendant GEICO is an American auto insurance company with headquarters in

Chevy Chase, Maryland. GEICO became a wholly owned subsidiary of Defendant Berkshire in

1996.

        24.    Defendant Berkshire has its headquarters located in Omaha, Nebraska.

                                 JURISDICTION AND VENUE

        25.    This Court has subject matter jurisdiction pursuant to the Class Action Fairness Act

of 2005, 28 U.S.C. § 1332(d)(2), because the aggregate amount in controversy exceeds $5 million,

exclusive of interest and costs; and minimal diversity exists because at least one Plaintiff and the

Defendants are citizens of different states.

        26.    This Court has personal jurisdiction over Defendants as GEICO conducts

substantial business in this State and in this District and/or the conduct complained of occurred in

and/or emanated from this State and District because Plaintiff’s confidential information


                                                 5
compromised in Data Breach was likely stored and/or maintained in accordance with practices

emanating from this District.

          27.      Venue is proper pursuant to 28 U.S.C. § 1391 because a substantial part of the

events or omissions giving rise to the conduct alleged in this Complaint occurred in, were directed

to, and/or emanated from this District.

                                       FACTUAL ALLEGATIONS

                                            Defendants’ Business

          28.      GEICO is an American auto insurance company with headquarters in Chevy Chase,

Maryland. It is the second largest auto insurer in the United States, after State Farm. GEICO is a

wholly owned subsidiary of Berkshire Hathaway that provides coverage for more than 28 million

motor vehicles owned by more than 17 million policy holders. GEICO writes private passenger

automobile insurance in all 50 U.S. states and the District of Columbia. The insurance agency sells

policies through local agents, called GEICO Field Representatives, over the phone directly to the

consumer via licensed insurance agents, and through their website. GEICO is one of the fastest-

growing major auto insurers in the United States that employs more than 40,000 associates and

maintains 17 major offices around the country. 1

          29.      GEICO’s website has a Privacy Policy that states:

                   Protecting your privacy is very important to us. Customers have trusted us with
                   their insurance needs since 1936, and we take our obligation to safeguard and
                   secure personal information very seriously. We want you to understand how we
                   protect your privacy and when we collect, use, and share information. 2

          30.      GEICO further assures customers that:

                   We obtain information from you directly, from your transactions with us, and from
                   third parties such as state motor vehicle departments.

1
    https://www.GEICO.com/about/corporate/at-a-glance/
2
    https://media.GEICO.com/legal/privacy_policy.htm

                                                         6
                We do not and will not sell your personal information.
                Any third parties who perform services for us are required to safeguard any personal
                information that they process on our behalf and may only use it to perform those
                services.
                We use technical and organizational measures to secure and limit access to your
                information.3


          31.   In addition, GEICO assures customers that their Private Information will be kept

confidential and secure:

                We restrict access to your Information to employees who we have determined need
                it to provide products or services to you. We train our employees to safeguard
                customer information, and we require them to sign confidentiality and non-
                disclosure agreements. We maintain a variety of physical, electronic, and
                procedural safeguards to protect your Information from unauthorized access by
                third parties.4


                                         The Data Breach

          32.   On or about April 9, 2021, GEICO announced that between January 21, 2021 and

March 1, 2021, hackers used information to obtain unauthorized access to former and current

customers’ driver’s license number through GEICO’s online sales system on their website.

          33.   GEICO further warned former and current customers that fraudulent employment

claims may have been the intended purposed of the breach and that they should be vigilant for any

communications from state unemployment departments and agencies.

          34.   Upon discovering this incident, GEICO claims that they secured the data breach

immediately and added “additional security enhancements” meant to curtail fraud.

          35.   GEICO did not disclose exactly how many former and present customers were

impacted and failed to disclose the Data Breach until at least 6 weeks after it was discovered.

          36.   Tim Sadler, CEO of email security firm Tessian, points out why driver’s license


3
    Id.
4
    Id.

                                                 7
numbers are very sought after by cyber criminals: “ … It’s a gold mine for hackers. With a driver’s

license number, bad actors can manufacture fake IDs, slotting in the number for any form that

requires ID verification or use the information to craft curated social engineering phishing

attacks.”5

        37.      GEICO has stated that in this case, the hackers may be using these driver’s license

numbers to fraudulently apply for unemployment benefits in someone else’s name. According to

Sadler, this is a very lucrative scam for hackers and these license numbers are in “high demand.” 6

        38.     On information and belief, the PII data residing in GEICO’s database(s) was not

encrypted.

        39.     The cyberattack was reported to law enforcement.

        40.     Upon information and belief, the Data Breach was targeted at GEICO due to its

status as one of the leading auto insurance providers in the United States.

        41.     Upon information and belief, the Data Breach was expressly designed to gain

access to private and confidential data, including (among other things) the PII of the Plaintiff and

the Class Members.

        42.     Defendants notified Plaintiff that her PII was stolen in the Data Breach. Plaintiff

further believes that her stolen PII was subsequently sold on the Dark Web as is evidenced by the

fact that an individual, not Plaintiff, fraudulently applied for fraudulent unemployment benefits in

Plaintiff’s name.

        43.     Upon informing GEICO’s former and current customers that their PII was accessed

without authorization, Defendants offered those impacted individuals a complimentary one-year



5
  https://www.cpomagazine.com/cyber-security/GEICO-data-breach-leaks-drivers-license-numbers-advises-
customers-to-watch-out-for-fraudulent-unemployment-claims/
6
  Id.

                                                     8
subscription to the IdentityForce identity theft protection service.

       44.       The offer of credit and identity monitoring services is an acknowledgment by

Defendants that the impacted customers are subject to an imminent threat of identity theft and

financial fraud.

       45.       Despite acknowledging that data thieves accessed Plaintiff’s and the Class

Members’ PII, Defendants did not begin to notify affected former and current customers until

April 9, 2021.

       46.       Defendants had obligations created by contract, industry standards, common law,

and representations made to Plaintiff and Class Members to keep their PII confidential and to

protect it from unauthorized access and disclosure.

       47.       Plaintiff and Class Members provided their PII to Defendants with the reasonable

expectation and mutual understanding that Defendants would comply with their obligations and

representations to keep such information confidential and secure from unauthorized access.

       48.       Defendants failed to uphold its obligations to Plaintiff and Members of the Class.

As a result, Plaintiff and Class Members have been significantly harmed and will be at a high risk

of identity theft and financial fraud for many years to come.

        The Data Breach was a Foreseeable Risk of which Defendants Were on Notice

       49.       The threat of hackers gaining access to information that businesses store is serious

and well-known. Government authorities have been advising that companies take precautions to

prevent these hacks for years.

       50.       Indeed, cyberattacks have become so notorious that the Federal Bureau of

Investigation and U.S. Secret Service have issued warnings to potential targets so they are aware

of, and prepared for, a potential attack.


                                                  9
        51.      Defendants’ data security obligations were particularly important given the

substantial increase in cyberattacks and/or data breaches preceding the date of the breach.

        52.       In light of recent high profile data breaches at other large companies, including,

Microsoft (250 million records, December 2019), Wattpad (268 million records, June 2020),

Facebook (267 million users, April 2020), Estee Lauder (440 million records, January 2020),

Whisper (900 million records, March 2020), Advanced Info Service (8.3 billion records, May

2020), Defendants knew or should have known that its electronic records would be targeted by

cybercriminals.7

        53.      Therefore, the recent increase in such attacks, and attendant risk of future attacks,

was widely known to the public and the Defendants.

                         Defendants, At All Relevant Times, Had a Duty to
                      Plaintiff and Class Members to Properly Secure their PII

        54.      Defendants, at all relevant times, had a duty to Plaintiff and Class Members to

properly secure their PII, encrypt and maintain such information using industry standard methods,

train its employees, utilize available technology to defend their systems from invasion, act

reasonably to prevent foreseeable harm to Plaintiff and Class Members, and to promptly notify

Plaintiff and Class Members when Defendants became aware of the potential that its current and

former employees’ PII, and their beneficiaries’ and dependents PII, may have been compromised.

        55.      Defendants’ duty to use reasonable security measures arose as a result of the special

relationship that existed between Defendants, on the one hand, and Plaintiff and the Class

Members, on the other hand. The special relationship arose because Plaintiff and the Members of

the Class entrusted GEICO with their PII as part of receiving auto insurance coverage.



7
 See Maria Henriquez, The Top 10 Data Breaches of 2020, Security Magazine (Dec. 3, 2020),
https://www.securitymagazine.com/articles/94076-the-top-10-data-breaches-of-2020 (last visited Dec. 18, 2020).

                                                       10
        56.      Defendants had the resources necessary to prevent the Data Breach but neglected

to adequately invest in security measures, despite their obligation to protect such information.

Accordingly, Defendants breached its common law, statutory, and other duties owed to Plaintiff

and Class Members.

        57.      Defendants’ duty to use reasonable security measures also arose under Section 5 of

the Federal Trade Commission Act, 15 U.S.C. § 45, which prohibits “unfair . . . practices in or

affecting commerce,” including, as interpreted and enforced by the FTC, the unfair practice of

failing to use reasonable measures to protect confidential data by entities like Defendants.

        58.      The Federal Trade Commission (FTC) has established data security principles and

practices for businesses as set forth in its publication, Protecting Personal Information: A Guide

for Business.

        59.      Among other things, the FTC states that companies should encrypt information

stored on computer networks and dispose of consumer information that is no longer needed. 8

        60.      The FTC also says to implement policies for installing vendor-approved patches to

correct problems, and to identify operating systems.9

        61.      Additionally, the FTC also recommends that companies understand their network’s

vulnerabilities and develop and implement policies to rectify security deficiencies. 10

        62.      Further, the FTC recommends that companies utilize an intrusion detection system

to expose a data breach as soon as it occurs; monitor all incoming traffic for activity that might

indicate unauthorized access into the system; monitor large amounts of data transmitted from the




8
  See Protecting Personal Information, Federal Trade Commission,
https://www.ftc.gov/system/files/documents/plain-language/pdf-0136_proteting-personal-information.pdf (last
visited Dec. 18, 2020).
9
  Id.
10
   Id.

                                                       11
system; and have a response plan ready in the event of a data breach. 11

        63.      In another FTC publication, Start with Security: A Guide for Business, the FTC

recommends, among other things, that companies “make sure [third-party] service providers

implement reasonable security measures.” 12

        64.      The FTC has prosecuted a number of enforcement actions against companies for

failing to take measures to protect consumer data adequately and reasonably. The FTC has viewed

and treated such security lapses as an unfair act or practice prohibited by Section 5 of the Federal

Trade Commission Act (“FTCA”), 15 U.S.C. § 45.

        65.       The Data Breach was a direct and proximate result of Defendants’ failure to: (1)

properly safeguard and protect Plaintiff’s and Class Members’ PII from unauthorized access, use,

and disclosure, as required by various state and federal regulations, industry practices, and

common law; (2) establish and implement appropriate safeguards to ensure the security and

confidentiality of Plaintiff’s and Class members’ PII; and (3) protect against reasonably

foreseeable threats to the security or integrity of such information.

        66.      Defendants failed to maintain reasonable data security procedures and practices.

        67.      Defendants also failed to implement reasonable security procedures and practices

to prevent cyber attackers from unauthorized access to computer systems and network.

        68.      Defendants’ failure to maintain and implement reasonable and appropriate

measures to protect against unauthorized access to consumer PII constitutes an unfair act or

practice prohibited by Section 5 of the FTC Act, 15 U.S.C. § 45.

        69.      Accordingly, Defendants did not comply with legal state and federal law


11
  Id.
12
  See Start With Security: A Guide for Business, Federal Trade Commission,
https://www.ftc.gov/system/files/documents/plain-language/pdf0205-startwithsecurity.pdf (last visited Dec. 18,
2020).

                                                        12
requirements, as discussed supra.

       70.     Defendants were at all times fully aware of their obligations to protect the PII of

current and former customer. Defendants were also aware of the significant consequences that

would result from their failure to do so.

      Plaintiff and Class Members Have Been Injured and Will Suffer Additional Harm


       71.     To date, Defendants have merely offered complimentary identity theft and credit

monitoring services for a period of one year. This offer, however, is wholly inadequate as it fails

to provide for the fact that victims of data breaches and other unauthorized disclosures commonly

face multiple years of ongoing identity theft and it entirely fails to provide any compensation for

the unauthorized release and disclosure of Plaintiff’s and Class Members’ PII.

       72.     Furthermore, Defendants’ identity theft and credit monitoring offer to Plaintiff and

Class Members squarely places the burden on Plaintiff and Class Members, rather than on the

Defendants, to investigate and protect themselves from Defendants’ tortious acts resulting in the

Data Breach. Rather than automatically enrolling Plaintiff and Class Members in identity theft

and credit monitoring services upon discovery of the breach, Defendants merely sent instructions

offering the services to affected employees, former employees, and their beneficiaries and

dependents with the recommendation that they sign up for the services.

       73.     As a result of the Data Breach and Defendants’ failure to provide timely notice to

Plaintiff and Class Members, Plaintiff’s, and Class Members’ PII, including information

associated with their beneficiaries and dependents, are now in the hands of unknown hackers.

Plaintiff and Class Members now face an imminent heightened, and substantial risk of identity

theft and other fraud, which is a concrete and particularized injury traceable to Defendants’

conduct.


                                                13
        74.      The consequences of Defendants’ failure to keep Plaintiff’s and Class members’

PII and all information associated with their PII secure and protected are severe.

        75.      Thieves are already using the PII stolen to attempt to commit actual fraud and

identity theft, as occurred to Plaintiff as alleged herein.

        76.      Theft of personal and financial information is a serious and growing problem in the

United States.

        77.      Personal and financial information is a valuable commodity to identity thieves. As

cyber security experts and journalists have recognized, the PII leaked in a data breach presents a

treasure trove of information which could be sold on the Dark Web to other criminals and

fraudsters to be used in countless illegal and fraudulent ways.

        78.      The FTC defines identity theft as “a fraud committed or attempted using the

identifying information of another person without authority.” 13

        79.        The FTC describes “identifying information” as “any name or number that may

be used, alone or in conjunction with any other information, to identify a specific person,”

including, among other things, “[n]ame, Social Security number, date of birth, official State or

government issued driver’s license or identification number, alien registration number,

government passport number, employer or taxpayer identification number.”

        80.      The United States Government Accountability Office noted in a June 2007 report

on Data Breaches (“GAO Report”) that identify thieves use identifying data such as Social Security

Numbers to open financial accounts, receive government benefits and incur charges and credit in




13
   FTC Issues Final Rules on FACTA Identity Theft Definitions, Active Duty Alert Duration, and Appropriate Proof
of Identity, Federal Trade Commission (Oct. 24, 2004), https://www.ftc.gov/news-events/press-releases/2004/10/ftc-
issues-final-rules-facta-identity-theft-definitions-active (last visited Dec. 18, 2020).

                                                       14
a person’s name.14 As the GAO Report states, this type of identity theft is the most harmful

because it often takes some time for the victim to become aware of the theft, and the theft can

impact the victim’s credit rating adversely. 15

        81.      Accordingly, identify theft victims must spend countless hours and large amounts

of money repairing the impact to their credit.

        82.      PII is such a valuable commodity to identity thieves that once the information has

been compromised, criminals often trade the information on the dark web for years. According to

the GAO Report:

                 [L]aw enforcement officials told us that in some cases, stolen data
                 may be held for up to a year or more before being used to commit
                 identity theft. Further, once stolen data have been sold or posted on
                 the Web, fraudulent use of that information may continue for years.
                 As a result, studies that attempt to measure the harm resulting from
                 data breaches cannot necessarily rule out all future harm.

        83.      A 2014 study by the U.S. Department of Justice found that the average cost to a

victim of identity theft is $1,343.16

        84.      According to a 2019 report, identity fraud caused nearly $17 billion in damage to

victims and that the most common types of identity fraud are opening new credit card and bank

accounts, business and personal loans, auto loans, and student loans. 17

        85.      Indeed, data breaches and identity theft and financial fraud have a crippling effect

on individuals and detrimentally impact the economy.

        86.      For all the above reasons, Plaintiff and Class Members have suffered harm; and


14
   U.S. Gov. Accountability Office, GAO-07-737, Personal Information: Data Breaches Are Frequent, but Evidence
of Resulting Theft is Limited; However the Full Extent is Unknown (2007).
15
   Id.
16
   See Cody Gredler, The Real Cost of Identity Theft, CSID (Sept. 9, 2016), https://www.csid.com/2016/09/real-cost-
identity-theft/ (last visited Dec. 17, 2020).
17
   See Gayle Sato, The Unexpected Costs of Identity Theft, Experian (Sept. 30, 2020),
https://www.experian.com/blogs/ask-experian/what-are-unexpected-costs-of-identity-theft/ (last visited Dec 17,
2020).

                                                        15
there is a substantial risk of injury to Plaintiff and Class Members that is imminent and concrete

and that will continue for years to come.

       87.     As a direct and proximate result of Defendants’ wrongful actions and inaction,

Plaintiff and Class Members have suffered injury and damages, including the increased risk of

identity theft, identity fraud, and financial fraud; improper disclosure of PII, the time and expense

necessary to mitigate, remediate, and sort out the increased risk of identity theft and the inability

to use debit cards because those cards were canceled, suspended, or otherwise rendered unusable

as a result of the data breach, and/or false or fraudulent charges stemming from the data breaches.

                               CLASS ACTION ALLEGATIONS


       88.     Plaintiff brings this action and seeks to certify and maintain it as a class action under

Federal Rules of Civil Procedure 23(a), (b)(2), (b)(3), and/or (c)(4), on behalf of herself, and the

following proposed Classes (collectively, the “Class”):

       The Nationwide Class is defined as follows: All individuals residing in the United States

       whose PII was compromised in the Data Breach initially disclosed by GEICO in or about

       April 2021.

       The New York Class is defined as follows: All individuals residing in New York whose

       PII was compromised in the Data Breach initially disclosed by GEICO in or about April

       2021.

       89.     Excluded from each of the above proposed Classes are: Defendants, any entity in

which Defendants has a controlling interest, is a parent or subsidiary, or which is controlled by

Defendants, as well as the officers, directors, affiliates, legal representatives, heirs, predecessors,

successors, and assigns of Defendants; and judicial officers to whom this case is assigned and their

immediate family members.


                                                  16
        90.     Plaintiff reserves the right to re-define the Class definitions after conducting

discovery.

        91.     Each of the proposed Classes meets the criteria for certification under Rule 23(a),

(b)(2), (b)(3) and/or (c)(4).

        92.     Numerosity. Fed. R. Civ. P. 23(a)(1). Pursuant to Rule 23(a)(1), the members of

the Class are so numerous and geographically dispersed that the joinder of all members is

impractical. While the exact number of Class Members is unknown to Plaintiff at this time, the

proposed Class includes potentially tens of thousands of individuals whose Private Information

was compromised in the Data Breach. Class members may be identified through objective means,

including by and through Defendants’ business records. Class Members may be notified of the

pendency of this action by recognized, Court-approved notice dissemination methods, which may

include U.S. mail, electronic mail, internet postings, and/or published notice.

        93.     Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). Pursuant to Rule 23(a)(2) and

with 23(b)(3)’s predominance requirement, this action involves common questions of law and fact

that predominate over any questions affecting individual Class Members. The common questions

include:

                (a)     Whether Defendants had a legal duty to implement and maintain reasonable

security procedures and practices for the protection of Class Members’ personal and financial

information, including by vendors;

                (b)     Whether Defendants breached their legal duty to implement and maintain

reasonable security procedures and practices for the protection of Plaintiff’s and Class Members’

personal and financial information;




                                                17
               (c)    Whether Defendants’ conduct, practices, actions, and omissions, resulted in

or was the proximate cause of the Data Breach, resulting in the loss of personal and financial

information of Plaintiff and Class Members;

               (d)    Whether Defendants had a legal duty to provide timely and accurate notice

of the Data Breach to Plaintiff and Class Members;

               (e)    Whether Defendants breached their duty to provide timely and accurate

notice of the Data Breach to Plaintiff and Class Members;

               (f)    Whether and when Defendants knew or should have known that GEICO’s

computer systems were vulnerable to attack;

               (g)    Whether Defendants failed to implement and maintain reasonable and

adequate security measures, procedures, and practices to safeguard Plaintiff’s and Class Members’

personal and financial information, including by vendors;

               (h)    Whether Defendants breached implied contracts with Plaintiff and the Class

in failing to have adequate data security measures despite promising to do so;

               (i)    Whether Defendants’ conduct was negligent;

               (j)    Whether Defendants’ conduct was per se negligent;

               (k)    Whether Defendants’ practices, actions, and omissions constitute unfair or

deceptive business practices;

               (l)    Whether Plaintiff and Class Members suffered legally cognizable damages

as a result of Defendants’ conduct, including increased risk of identity theft and loss of value of

their personal and financial information; and

               (m)    Whether Plaintiff and Class members are entitled to relief, including

damages and equitable relief.



                                                18
         94.    Typicality. Fed. R. Civ. P. 23(a)(3). Pursuant to Rule 23(a)(3), Plaintiff’s claims

are typical of the claims of the members of the Class. Plaintiff, like all members of the Class, was

injured through Defendants’ uniform misconduct described above and asserts similar claims for

relief. The same events and conduct that give rise to Plaintiff’s claims also give rise to the claims

of every other Class Member because Plaintiff and each Class Member is a person that has suffered

harm as a direct result of the same conduct engaged in by Defendants and resulting in the Data

Breach.

         95.    Adequacy of Representation (Fed. R. Civ. P. 23(a)(4). Pursuant to Rule 23(a)(4),

Plaintiff and her counsel will fairly and adequately represent the interests of the Class Members.

Plaintiff has no interest antagonistic to, or in conflict with, the interests of the Class Members.

Plaintiff’s lawyers are highly experienced in the prosecution of consumer class actions and data

breach cases.

         96.    Superiority (Fed. R. Civ. P. 23(b)(3). Pursuant to Rule 23(b)(3), a class action is

superior to individual adjudications of this controversy. Litigation is not economically feasible for

individual members of the Class because the amount of monetary relief available to individual

plaintiffs would be insufficient in the absence of the class action procedure. Separate litigation

could yield inconsistent or contradictory judgments and increase the delay and expense to all

parties and the court system. A class action presents fewer management difficulties and provides

the benefits of a single adjudication, economy of scale, and comprehensive supervision by a single

court.

         97.    Risk of Inconsistent or Dispositive Adjudications and the Appropriateness of

Final Injunctive or Declaratory Relief (Fed. R. Civ. P. 23(b)(1) and (2)). In the alternative, this

action may properly be maintained as a class action, because:



                                                 19
                 (a) the prosecution of separate actions by individual members of the Class would

                    create a risk of inconsistent or varying adjudication with respect to individual

                    members of the Class, which would establish incompatible standards of conduct

                    for Defendants; or

                 (b) the prosecution of separate actions by individual members of the Class would

                    create a risk of adjudications with respect to individual members of the Class

                    which would, as a practical matter, be dispositive of the interests of other

                    members of the Class not parties to the adjudications, or substantially impair or

                    impede their ability to protect their interests; or

                 (c) Defendants have acted or refused to act on grounds generally applicable to the

                    Class, thereby making appropriate final injunctive or corresponding declaratory

                    relief with respect to the Class as a whole.


          98.    Issue Certification (Fed. R. Civ. P. 23(c)(4). In the alternative, the common

questions of fact and law, set forth in Paragraph 93, are appropriate for issue certification on behalf

of the proposed Class.

                                               COUNT I

                                        NEGLIGENCE
                              (On Behalf of Plaintiff and all Classes)

          99.    Plaintiff re-alleges and incorporates by reference all paragraphs as if fully set forth

herein.

          100.   Defendants required Plaintiff and GEICO current and former customers who are

Class Members to submit non-public, sensitive personal and financial information for purposes of

receiving auto insurance with Defendants.

          101.   Defendants had (and continue to have) a duty to Plaintiff and Class Members to
                                                   20
exercise reasonable care in safeguarding and protecting their personal and financial information.

Defendants also had (and continue to have) a duty to use ordinary care in activities from which

harm might be reasonably anticipated (such as in the storage and protection of personal and

financial information within their possession, custody and control and that of their vendors).

       102.    Defendants’ duty to use reasonable security measures arose as a result of the special

relationship that existed between Defendants and their employees. Only Defendants were able to

ensure that the data retention and computer systems were sufficient to protect against the harm to

Plaintiff and the Class Members from a data breach.

       103.    Pursuant to the Federal Trade Commission Act (“FTCA”), 15 U.S.C. § 45,

Defendants had a duty to provide fair and adequate computer systems and data security to

safeguard the personal and financial information of Plaintiff and Class Members.

       104.    The FTCA prohibits “unfair . . . practices in or affecting commerce,” including, as

interpreted and enforced by the FTC, the unfair act or practice by businesses, such as Defendants,

of failing to use reasonable measures to protect the personal and financial information of Plaintiff

and Class Members. The FTC publications and orders described above also form part of the basis

of Defendants’ duty in this regard.

       105.    Defendants required, gathered, and stored personal and financial information of

Plaintiff and Class Members for purposes of providing them with auto insurance policies.

       106.    Defendants violated the FTCA by failing to use reasonable measures to protect the

personal and financial information of Plaintiff and Class Members and not complying with

applicable industry standards, as described herein.

       107.    Plaintiff and Class Members are within the class of persons that the FTC Act was

intended to protect.



                                                21
       108.     The harm that occurred as a result of the Data Breach is the type of harm the FTCA

was intended to guard against. The FTC has pursued enforcement actions against businesses,

which, as a result of their failure to employ reasonable data security measures and avoid unfair and

deceptive practices, caused the same harm as that suffered by Plaintiff and Class Members.

       109.     Defendants violated these standards and duties by failing to exercise reasonable

care in safeguarding and protecting Plaintiff’s and Class Members’ PII by failing to design, adopt,

implement, control, direct, oversee, manage, monitor, and audit appropriate data security

processes, controls, policies, procedures, protocols, and software and hardware systems to

safeguard and protect the personal and financial information entrusted to it – including Plaintiff’

and Class Members’ PII. It was reasonably foreseeable to Defendants that its failure to exercise

reasonable care in safeguarding and protecting Plaintiff’s and Class Members’ PII, by failing to

design, adopt, implement, control, direct, oversee, manage, monitor, and audit appropriate data

security processes, controls, policies, procedures, protocols, and software and hardware systems,

would result in the unauthorized release, disclosure, and dissemination of Plaintiff’s and Class

Members’ PII.

       110.     Defendants, by and through their negligent actions, inaction, omissions, and want

of ordinary care, unlawfully breached their duties to Plaintiff and Class Members by, among other

things, failing to exercise reasonable care in safeguarding and protecting Plaintiff’ and Class

Members’ PII within their possession, custody and control.

       111.     Defendants, by and through their negligent actions, inactions, omissions, and want

of ordinary care, further breached their duties to Plaintiff and Class Members by failing to design,

adopt, implement, control, direct, oversee, manage, monitor and audit its processes, controls,

policies, procedures, protocols, and software and hardware systems for complying with the



                                                22
applicable laws and safeguarding and protecting their PII.

       112.    But for Defendants’ negligent breach of the above-described duties owed to

Plaintiff and Class Members, their PII would not have been released, disclosed, and disseminated

without their authorization.

       113.    Plaintiff’s and Class Members’ PII was transferred, sold, opened, viewed, mined

and otherwise released, disclosed, and disseminated to unauthorized persons without their

authorization as the direct and proximate result of Defendants’ failure to design, adopt, implement,

control, direct, oversee, manage, monitor and audit their processes, controls, policies, procedures

and protocols for complying with the applicable laws and safeguarding and protecting Plaintiff’s

and Class Members’ PII.

       114.    Defendants’ above-described wrongful actions, inaction, omissions, and want of

ordinary care that directly and proximately caused this Data Breach constitute negligence.

       115.    As a direct and proximate result of Defendants’ above-described wrongful actions,

inaction, omissions, and want of ordinary care that directly and proximately caused the Data

Breach, Plaintiff and Class Members have suffered (and will continue to suffer) ongoing,

imminent, and impending threat of identity theft crimes, fraud, and abuse, resulting in monetary

loss and economic harm; actual identity theft crimes, fraud, and abuse, resulting in monetary loss

and economic harm; loss of the confidentiality of the stolen confidential data; the illegal sale of

the compromised data on the dark web; expenses and/or time spent on credit monitoring and

identity theft insurance; time spent scrutinizing bank statements, credit card statements, and credit

reports; expenses and/or time spent initiating fraud alerts, decreased credit scores and ratings; lost

work time; and other economic and non-economic harm. At minimum and alternatively, Plaintiff

alleges and asserts that the acts and omissions of Defendants have caused to Plaintiff and the Class



                                                 23
nominal damages.

                                             COUNT II

                              BREACH OF IMPLIED CONTRACT
                              (On Behalf of Plaintiff and the Classes)
          116. Plaintiff re-alleges and incorporates by reference all paragraphs as if fully set forth

herein.

          117. Defendants required Plaintiff and current and former customers of GEICO to

provide their PII, including names, addresses, driver’s license numbers and other personal

information, as a condition of obtaining an auto insurance policy.

          118. As a condition of Plaintiff’s and Class Members’ obtaining auto insurance policies

with Defendants, they provided their PII to Defendants. In so doing, Plaintiff and Class Members

entered into implied contracts with Defendants by which Defendants agreed to safeguard and

protect such information, to keep such information secure and confidential, and to timely and

accurately notify Plaintiff and Class Members if their data had been breached and compromised,

or stolen.

          119. Plaintiff and Class Members fully performed their obligations under the implied

contracts with Defendants.

          120. Defendants breached the implied contracts it made with Plaintiff and Class

Members by failing to safeguard and protect their PII, and by failing to provide timely and accurate

notice to them that personal and financial information, along with the personal information of their

beneficiaries and dependents, was compromised as a result of the Data Breach.

          121. As a direct and proximate result of Defendants’ above-described breach of implied

contract, Plaintiff and Class Members have suffered (and will continue to suffer) ongoing,

imminent, and impending threat of identity theft crimes, fraud, and abuse, resulting in monetary

                                                  24
loss and economic harm; actual identity theft crimes, fraud, and abuse, resulting in monetary loss

and economic harm; loss of the confidentiality of the stolen confidential data; the illegal sale of

the compromised data on the dark web; expenses and/or time spent on credit monitoring and

identity theft insurance; time spent scrutinizing bank statements, credit card statements, and credit

reports; expenses and/or time spent initiating fraud alerts, decreased credit scores and ratings; lost

work time; and other economic and non-economic harm.

                                              COUNT III

                         VIOLATIONS OF THE DRIVER’S PRIVACY
                                    PROTECTION ACT
                               18 U.S.C. §§ 2721, et seq. (“DPPA”)
                             (On Behalf of Plaintiff and the Classes)
          122.   Plaintiff re-alleges and incorporates all previous allegations as though fully set forth

herein.

          123.   The DPPA, 18 U.S.C. § 2722(a), prohibits any person, organization, or entity from

knowingly obtaining or disclosing “personal information, from a motor vehicle record, for a

purpose not permitted under [§ 2721(b) of the DPPA].”

          124.   The DPPA defines “motor vehicle record” to mean “any record that pertains to a

motor vehicle operator’s permit, motor vehicle title, motor vehicle registration, or identification

card issued by a department of motor vehicles.” 18 U.S.C. § 2725(1).

          125.   The DPPA defines “personal information” to mean “information that identifies an

individual, including an individual’s photograph, social security number, driver identification

number, name, address (but not the 5-digit zip code), telephone number, and medical or disability

information, but does not include information on vehicular accidents, driving violations, and

driver’s status.” 18 U.S.C. § 2725(3).

          126.   Defendant GEICO is a contractor and/or vendor with the New York State

                                                   25
Department of Motor Vehicles including, inter alia, partnering with the NYS DMV to allow use

of electronic identification cards on their smart phones and other electronic devices.

       127.    In violation of the DPPA, Defendants knowingly disclosed the PII, including the

driver’s license identification numbers, of Plaintiff and other Class Members by storing that

information on its systems without adequate protection.

       128.    Consistent with the way they were programmed and configured by Defendants’

unsecured systems disclosed Plaintiff’s and Class Members’ PII to unauthorized individuals.

       129.    Pursuant to 18 U.S.C. § 2724(b), as a result of Defendants’ violation of the DPPA,

Plaintiff’s and Class Members are entitled to actual damages, but not less than liquidated damages

in the amount of $2,500.

                                            COUNT IV

          VIOLATION OF THE NEW YORK GENERAL BUSINESS LAW § 349
            (On Behalf of Plaintiff and the Nationwide Class, Or, Alternatively,
                         Plaintiff Brody and the New York Class)
       130.    Plaintiff re-alleges and incorporates by reference all paragraphs as if fully set forth

herein.

       131.    Defendants engaged in deceptive, unfair, and unlawful trade acts or practices in the

conduct of trade or commerce and furnishing of services, in violation of N.Y. Gen. Bus. Law §

349(a), including but not limited to the following:

           (a) Defendants misrepresented material facts to Plaintiff and the Class by

               representing that they would maintain adequate data privacy and security

               practices and procedures to safeguard Class Members’ PII from

               unauthorized disclosure, release, data breaches, and theft;

           (b) Defendants misrepresented material facts to Plaintiff and the Class by

               representing that they did and would comply with the requirements of
                                                 26
                federal and state laws pertaining to the privacy and security of Class

                Members’ PII;

            (c) Defendants omitted, suppressed, and concealed material facts of the

                inadequacy of its privacy and security protections for Class Members’ PII;

            (d) Defendants engaged in deceptive, unfair, and unlawful trade acts or

                practices by failing to maintain the privacy and security of Class Members’

                PII, in violation of duties imposed by and public policies reflected in

                applicable federal and state laws, resulting in the Data Breach. These unfair

                acts and practices violated duties imposed by laws including the Federal

                Trade Commission Act (15 U.S.C. § 45);

            (e) Defendants engaged in deceptive, unfair, and unlawful trade acts or

                practices by failing to disclose the Data Breach to the Class in a timely and

                accurate manner, contrary to the duties imposed by N.Y. Gen. Bus. Law §

                899-aa(2).

        132.    Defendants knew or should have known that the GEICO computer systems and data

retention and security practices and systems were inadequate to safeguard the Class Members’ PII

entrusted to it, and that risk of a data breach or theft was highly likely.

        133.    Defendants should have disclosed this information because Defendants were in a

superior position to know the true facts related to the defective data security.

        134.    Defendants’ failure constitutes false and misleading representations, which have

the capacity, tendency, and effect of deceiving or misleading consumers (including Plaintiff and

Class Members) regarding the security of GEICO’s network and aggregation and retention of PII.

        135.    The representations upon which consumers (including Plaintiff and Class


                                                  27
Members) relied were material representations (e.g., as to Defendants’ adequate protection of PII),

and consumers (including Plaintiff and Class Members) relied on those representations to their

detriment.

       136.    Defendants’ conduct is unconscionable, deceptive, and unfair, as it is likely to, and

did, mislead consumers acting reasonably under the circumstances. As a direct and proximate

result of Defendants’ conduct, Plaintiff and other Class Members have been harmed, in that they

were not timely notified of the Data Breach, which resulted in profound vulnerability to their

personal information and other financial accounts.

       137.    As a direct and proximate result of Defendants’ unconscionable, unfair, and

deceptive acts and omissions, Plaintiff’s and Class Members’ PII was disclosed to third parties

without authorization, causing and will continue to cause Plaintiff and Class Members damages.

       138.     Defendants’ acts, conducts and omissions complained of or related to, were

consumer-oriented acts, conducts and omissions.

       139.    Plaintiff and Class Members seek relief under N.Y. Gen. Bus. Law § 349(h),

including, but not limited to, actual damages, treble damages, statutory damages, injunctive relief,

and/or attorney’s fees and costs.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the members of the Classes

defined above, respectfully request that this Court:

       A.      Certify this case as a class action under Federal Rule of Civil Procedure 23, appoint

Plaintiff as the Class representatives, and appoint the undersigned as class counsel;

       B.      Order appropriate relief to Plaintiff and the Classes;

       C.      Enter injunctive and declaratory relief as appropriate under the applicable law;

       D.      Award Plaintiff and the Classes pre-judgment and/or post-judgment interest as


                                                28
prescribed by law;

       E.     Award reasonable attorneys’ fees and costs as permitted by law; and

       F.     Enter such other and further relief as may be just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demand a trial by jury of all claims so triable.


DATED: May 4, 2021
                                              By: _____________________________
                                                         Gary S. Graifman
                                              Melissa R. Emert
                                              KANTROWITZ, GOLDHAMER &
                                              GRAIFMAN, P.C.
                                              747 Chestnut Ridge Road
                                              Chestnut Ridge, New York 10977
                                              Telephone: (845) 356-2570
                                              Facsimile: (845) 356-4335
                                              ggraifman@kgglaw.com
                                              memert@kgglaw.com


                                             Attorneys for Plaintiff and the Proposed Class




                                                 29
